NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CHRISTOPHER JOHNSON,
Petitioner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Responden,t.
2010~3164
Petition for review of the Merit Systems Protection
Board in case no. CH0752090100-I-1.
ON MOTION
ORDER
Christopher Johnson moves for leave to proceed in
forma pauperis The court treats Johnson’s correspon-
dence concerning the timeliness of his petition for review
as a motion for reconsideration of the court’s previous
rejection of his petition for review as untimely. Upon
review of the submission, the court considers whether
Johnson should be directed to respond concerning when
he received the final decision of the Merit Systems Protec-
tion Board.

JOHNSON V. VA 2
Johnson filed an appeal with the Board challenging
his termination as a pharmacy technician On February
3, 2009 the administrative judge dismissed the case for
lack of jurisdiction, finding that Johnson had served in an
excepted position for less than two years and was not
preference eligible. Johnson petitioned the Board for
review. The Board denied his petition for review on June
8, 2009. The Board’s certified index reflects that the final
decision that was mailed to Johnson was returned as
undeliverable on July 27, 2009.
A petition for review of a Board decision must be filed
within 60 days of receipt of the decision. See 5 U.S.C.
§ 7703(b)(1). In this case, it is not clear when Johnson
received the Board’s final decision Thus, the court di-
rects Johnson to respond when he received the Board’s
final decision.
Accordingly,
IT ls 0RDERED THAT:
(1) Johnson is directed to respond stating on what
date he received the Board’s final decision. J0hnson’s
response to this order is due within 21 days of the date of
filing of this order.
(2) Johnson’s motion for leave to proceed in forma
pauperis is granted.
FoR THE CoURT
SEP 02 mg /S/ nn Horbaly
Date J an Horbaly
Clerk
FlLED
U.S. COURT 0F APPEALS FOR
IHE FEDERAL clPcmT
. sEP 02 wm
n noonan
sr CLERK

3
ccc Christopher Johnson
S
Michael D. Snyder, Esq.
JOHNSON V. VA